Citation Nr: 0006103	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  99-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits under the Montgomery GI 
Bill - Selective Reserve Educational Assistance Program 
(Chapter 1606).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant testified at a video 
conference hearing before the undersigned member of the Board 
in February 2000, and the case is now ready for appellate 
review.  


REMAND

The appellant essentially contends that he has met all of the 
foregoing criteria to be eligible for Chapter 1606 
educational assistance benefits.  He is perplexed as to why 
he has been found ineligible.  

By way of background, it is noted that in a December 1997 
denial letter, the RO informed the appellant that the 
Department of Defense had reported that he was not eligible 
for educational benefits under Chapter 1606 because he did 
not have a six year contract with the Selected Reserves.  
Then, in a February 1999 statement of the case, the appellant 
was advised that the Department of Defense had determined 
that he was not eligible under Chapter 1606 because he had 
not completed his Initial Active Duty for Training (IADT).  
This was apparently based on computer data from the 
Department of Defense.

Thereafter, in conjunction with the submission of his 
substantive appeal, the appellant presented several 
Department of Defense documents, one of which he purports to 
be an IADT Diploma, and two others (DD Form 2384-1 and DA 
Form 2-1) that he claims further substantiates his completion 
of IADT and eligibility for Chapter 1606 benefits.  
Obviously, the receipt of this additional evidence was 
subsequent to the February 1999 statement of the case.  
According to pertinent regulatory criteria, evidence received 
by the agency of original jurisdiction prior to the transfer 
of the record to the Board after an appeal has been initiated 
will be referred to the appropriate rating or authorization 
activity for review and disposition.  If the statement of the 
case and any prior supplemental statement of the case were 
prepared before the receipt of the additional evidence, a 
supplemental statement of the case will be furnished to the 
veteran and his or her representative, unless the additional 
evidence duplicates evidence previously of record, or unless 
the evidence is irrelevant.  38 C.F.R. § 19.37 (1999).  
Though the veteran waived RO consideration of evidence he 
submitted at the February 7, 2000 Board hearing, he has not 
waived RO consideration of evidence submitted with his 
substantive appeal.  

In addition, the Board notes that the rules regarding 
eligibility for the benefits at issue require that the "Armed 
Forces will determine whether a reservist is eligible to 
receive benefits pursuant to 10 U.S.C. Chapter 1606."  38 
C.F.R. § 21.7540(a).  That is, eligibility is determined by 
the service department, not VA.  The regulations do not give 
VA the authority to overrule the service department in an 
eligibility determination.

Since it is unclear whether the information provided by the 
veteran has been considered by the Department of Defense, a 
final Board determination at this point would be premature.  
Further, given the discrepancy in the reasons for denial 
given in the initial decision with those given in the 
statement of the case, it is equally uncertain whether the 
appellant has been provided clear reasons for the denial of 
his claim.  Without such clear notice of the reasons for the 
denial, the appellant is at a disadvantage in presenting an 
appeal.  The basic dictates of due process therefore require 
remedial action before the Board may properly proceed with 
appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should forward the documents 
submitted by the appellant in the pursuit 
of his claim to the appropriate 
authorities in the Department of Defense, 
and obtain a formal written determination 
from the Department of Defense as to the 
appellant's Chapter 1606 eligibility 
status.  

2.  The RO should then review the entire 
record and (if the appellant's claim 
remains denied) furnish the appellant 
with a comprehensive supplemental 
statement of the case clarifying the 
reason(s) for its determination regarding 
the appellant's claim.  The supplemental 
statement of the case should cite and 
discuss all applicable laws and 
regulations.  After affording the 
appellant a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The purpose of this remand is to ensure that the appellant 
is afforded due process of law.  The Board intimates no 
opinion as to the eventual determination to be made in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



